[Cite as State ex rel. Hough v. Saffold, 131 Ohio St.3d 54, 2012-Ohio-28.]




   THE STATE EX REL. HOUGH, APPELLANT, v. SAFFOLD, JUDGE, APPELLEE.
   [Cite as State ex rel. Hough v. Saffold, 131 Ohio St.3d 54, 2012-Ohio-28.]
Mandamus—Procedendo—Court has no duty to issue final, appealable order on
        denial of motion for recusal—Court has no duty to issue findings of fact
        and conclusions of law in denying untimely successive petition for
        postconviction relief—Writs denied.
    (No. 2011-1430—Submitted January 3, 2012—Decided January 10, 2012.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 96468, 2011-Ohio-3477.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the claims
of appellant, Terrance Hough, for writs of mandamus and procedendo to compel
appellee, Cuyahoga County Court of Common Pleas Judge Shirley Strickland
Saffold, to issue final, appealable orders on her October 7, 2010 denial of
Hough’s motion for the judge to recuse herself and his motion to supplement his
petition for postconviction relief.
        {¶ 2} Hough is not entitled to a final, appealable order on the judge’s
denial of his motion to recuse herself, because a court of appeals lacks jurisdiction
to review these decisions. See Beer v. Griffith (1978), 54 Ohio St.2d 440, 441-
442, 8 O.O.3d 438, 377 N.E.2d 775 (“Since only the Chief Justice or [the chief’s]
designee may hear disqualification matters, the Court of Appeals was without
authority to pass upon disqualification or to void the judgment of the trial court
upon that basis”); Goddard v. Children’s Hosp. Med. Ctr. (2000), 141 Ohio
App.3d 467, 473, 751 N.E.2d 1062; State v. Ramos (1993), 88 Ohio App.3d 394,
398, 623 N.E.2d 1336.
                            SUPREME COURT OF OHIO




       {¶ 3} Moreover, as Judge Saffold now contends, the chief justice has
since granted Hough’s affidavit to disqualify her, so his claim is now moot.
       {¶ 4} Finally, contrary to Hough’s assertions, Judge Saffold had no duty
to issue findings of fact and conclusions of law in denying Hough’s motion to
supplement    his   previously    denied,       untimely,   successive   petition   for
postconviction relief. See State ex rel. James v. Coyne, 114 Ohio St.3d 45, 2007-
Ohio-2716, 867 N.E.2d 837, ¶ 5 (court has no duty to issue findings of fact and
conclusions of law when it dismisses an untimely petition for postconviction
relief); see also State v. Jones, Mahoning App. No. 07 MA 81, 2008-Ohio-1536,
2008 WL 852245, ¶ 16-18 (amended petition for postconviction relief filed after
court had ruled on petition held to be an improper successive petition).
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Terrance Hough, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                            ______________________




                                            2